                         Case 21-10474-MFW                 Doc 155      Filed 03/29/21        Page 1 of 7




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                            Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                          Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                           (Jointly Administered)
                                                       1
                                            Debtors.
                                                                           Ref. Docket Nos. 7 & 46


                   FINAL ORDER (I) AUTHORIZING THE DEBTORS TO PAY CERTAIN
                   PREPETITION CLAIMS OF (A) CRITICAL VENDORS AND SERVICE
                    PROVIDERS, (B) LIEN CLAIMANTS, (C) FOREIGN VENDORS, AND
                  (D) CERTAIN VENDORS ENTITLED TO ADMINISTRATIVE EXPENSE
                       STATUS UNDER SECTION 503(b)(9) OF THE BANKRUPTCY
                          CODE; AND (II) AUTHORIZING BANKS TO HONOR
                             AND PROCESS CHECK AND ELECTRONIC
                            TRANSFER REQUESTS RELATED THERETO

                  Upon consideration of the motion (the “Motion”) 2 of the above-captioned debtors and

         debtors in possession (the “Debtors”) for the entry of a final order (this “Final Order”)

         (i) authorizing, but not directing, the Debtors, in their discretion, to pay, in the ordinary course of

         business, Vendor Claims; and (ii) authorizing the Banks to honor and process check and

         electronic transfer requests related to the foregoing; and upon the First Day Declaration; and this

         Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
             Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
             (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh,
             LLC (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC
             (2284); Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City
             Foundry, LLC (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC
             (5755); Alamo Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo
             Westlakes, LLC (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B,
             LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema
             Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten
             Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC
             (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
27881786.2
                      Case 21-10474-MFW           Doc 155     Filed 03/29/21       Page 2 of 7




         Amended Standing Order of Reference from the United States District Court for the District of

         Delaware, dated February 29, 2012; and this Court having found that it may enter a final order

         consistent with Article III of the United States Constitution; and this Court having found that

         venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

         and 1409; and this Court having found that the Debtors’ notice of the Motion and opportunity for

         a hearing on the Motion were appropriate under the circumstances and that no other notice need

         be provided; and this Court having reviewed the Motion and the First Day Declaration and

         having heard the statements in support of the relief requested therein at a hearing, if any, before

         this Court (the “Hearing”); and this Court having determined that the legal and factual bases set

         forth in the Motion and at the Hearing establish just cause for the relief granted herein; and

         upon all of the proceedings had before this Court; and after due deliberation and sufficient cause

         appearing therefor, it is HEREBY ORDERED THAT:

                1.      The Motion is granted on a final basis as set forth herein.

                2.      The Debtors are authorized, but not directed, in their discretion, to pay, honor or

         otherwise satisfy Vendor Claims in the ordinary course of their business up to the aggregate

         amount set forth as follows:

                                                  VENDOR CLAIMS
                                  Type of Claim                    Final Claims Cap

                         Critical Vendor Claims                       $2,200,000
                         503(b)(9) Claims                              $160,000
                         Lien Claims                                   $270,000
                         Foreign Vendors                               $30,000

                3.      The Debtors are authorized, but not directed, in their discretion, to condition the

         payment of a Vendor Claim on the agreement of the Vendor to continue supplying goods and




27881786.2

                                                          2
                       Case 21-10474-MFW          Doc 155      Filed 03/29/21     Page 3 of 7




         services to the Debtors on the Customary Trade Terms, or such other trade terms as are agreed to

         by the Debtors and the Vendor.

                4.      Nothing herein shall impair the Debtors’ ability to contest, without prejudice, in

         their sole discretion, the validity and amounts of any claim obligations to the Lien Claimants.

                5.      Neither the Debtors nor any other party in interest concedes that any liens

         (contractual, common law, statutory or otherwise) satisfied pursuant to this Final Order are valid,

         and the Debtors expressly reserve the right to contest the extent, validity or perfection or seek the

         avoidance of all such liens.

                6.      The Debtors are authorized, but not directed, in their discretion, to enter into

         Trade Agreements with the Vendor, including, without limitation, on the following terms:

                        a.      The amount of the Vendor’s estimated prepetition claim, after accounting
                                for any setoffs, other credits and discounts thereto, shall be as mutually
                                determined in good faith by the Vendor and the Debtors (but such amount
                                shall be used only for purposes of this Final Order and shall not be deemed
                                a claim allowed by this Court, and the rights of all parties in interest to
                                object to such claim shall be fully preserved until further order of this
                                Court);

                        b.      The amount and timing of any payment agreed to be paid in satisfaction of
                                such estimated prepetition claim by the Debtors, subject to the terms and
                                conditions as set forth in this Final Order;

                        c.      The Vendor’s agreement to provide goods and services to the Debtors
                                based upon the Customary Trade Terms (including, but not limited to,
                                credit limits, pricing, cash discounts, timing of payments, allowances,
                                rebates, normal product mix and availability and other applicable terms
                                and programs), or such other trade terms as are agreed to by the Debtors
                                and the Vendor, and the Debtors’ agreement to pay the Vendor in
                                accordance with such terms;

                        d.      The Vendor’s agreement not to file or otherwise assert against any of the
                                Debtors, their estates or any of their assets or property (real or personal)
                                any lien (a “Lien”) (regardless of the statute or other legal authority upon
                                which such Lien is asserted) related in any way to any remaining
                                prepetition amounts allegedly owed to the Vendor by the Debtors arising
                                from goods and services provided to the Debtors prior to the Petition Date,

27881786.2

                                                          3
                       Case 21-10474-MFW          Doc 155        Filed 03/29/21   Page 4 of 7




                                and that, to the extent that the Vendor has previously obtained such a Lien,
                                the Vendor shall immediately take all necessary actions to release such
                                Lien;

                        e.      The Vendor’s acknowledgment that it has reviewed the terms and
                                provisions of this Final Order and consents to be bound thereby;

                        f.      The Vendor’s agreement that it will not separately assert or otherwise seek
                                payment of any reclamation claims; and

                        g.      If a Vendor that has received payment of a prepetition claim subsequently
                                refuses to provide goods and services to the Debtors on Customary Trade
                                Terms or such other trade terms as are agreed to by the Debtors and the
                                Vendor, then, without the need for any further order of the Court, any
                                payments received by the Vendor on account of such prepetition claim
                                shall be deemed to have been in payment of any then-outstanding
                                postpetition obligations owed to such Vendor. The Debtors may then take
                                any and all appropriate steps to cause such Vendor to repay payments
                                made to it on account of its prepetition claim to the extent that such
                                payments exceed the postpetition amounts then owing to such Vendor.

                7.      The form trade agreement attached to the Motion as Exhibit C is hereby approved

         and the Debtors are authorized, but not required, to utilize the form trade agreement.

                8.      The Banks are authorized, when requested by the Debtors, in the Debtors’

         discretion, to honor and process checks or electronic fund transfers drawn on the Debtors’ bank

         accounts to pay prepetition obligations authorized to be paid hereunder, whether such checks or

         other requests were submitted prior to, or after, the Petition Date, provided that sufficient funds

         are available in the applicable bank accounts to make such payments. The Banks may rely on

         the representations of the Debtors with respect to whether any check or other transfer drawn or

         issued by the Debtors prior to the Petition Date should be honored pursuant to this Final Order,

         and any such Bank shall not have any liability to any party for relying on such representations by

         the Debtors, as provided for in this Final Order.

                9.      The Debtors are authorized to issue postpetition checks, or to effect postpetition

         fund transfer requests, in replacement of any checks or fund transfer requests that are dishonored

27881786.2

                                                             4
                      Case 21-10474-MFW           Doc 155    Filed 03/29/21     Page 5 of 7




         as a consequence of these Chapter 11 Cases with respect to prepetition amounts owed in

         connection with the relief granted herein.

                10.     Upon the Debtors’ payment of any Vendor Claim, any lien securing such Vendor

         Claim shall be immediately released, void, and of no further force and effect, without further

         action by the Debtors.

                11.     Any payments with respect to prepetition claims hereunder shall first be used to

         satisfy any allowed claim of the applicable Vendor that is entitled to priority under section

         503(b)(9) of the Bankruptcy Code, and thereafter to satisfy the applicable Vendor’s general

         unsecured claims.

                12.     Notwithstanding anything to the contrary in this Final Order, the Motion or its

         attachments, the priority status of a creditor’s claim, including that of claims arising under

         § 503(b)(9) of the Bankruptcy Code, shall not be affected by whether such creditor executes a

         Vendor Agreement, or provides services or goods to the Debtors under Customary Trade Terms,

         or otherwise, unless the claimant otherwise agrees through the Vendor Agreement.

                13.     Notwithstanding the relief granted in this Final Order and any actions taken

         pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the

         validity of any claim against a Debtor entity; (b) a waiver of the Debtors’ rights to dispute any

         claim on any grounds; (c) a promise or requirement to pay any claim; (d) an implication or

         admission that any particular claim is of a type specified or defined in this Final Order, the

         Interim Order, or the Motion; (e) a request or authorization to assume any agreement, contract, or

         lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or limitation of the Debtors’

         rights under the Bankruptcy Code or any other applicable law; or (g) a concession by the Debtors

         that any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to the Motion


27881786.2

                                                         5
                       Case 21-10474-MFW          Doc 155     Filed 03/29/21    Page 6 of 7




         are valid, and the Debtors expressly reserve their rights to contest the extent, validity, or

         perfection or seek avoidance of any or all such liens.

                14.     Nothing herein shall prejudice the Debtors’ rights to request additional authority

         to pay Vendor Claims.

                15.     Notwithstanding anything in this Final Order to the contrary, any payment to be

         made, or any authorization contained hereunder shall be subject to the terms of any orders

         authorizing debtor-in-possession financing or the use of cash collateral approved by this Court in

         this Chapter 11 Case (including with respect to any budget governing or relating to such use)

         including, without limitation, the Interim Order (A) Authorizing the Debtors to Obtain

         Postpetition Financing, (B) Authorizing the Debtors to Use Cash Collateral, (C) Granting Liens

         and Providing Superpriority Administrative Expense Status, (D) Granting Adequate Protection

         to The Prepetition Secured Parties, (E) Modifying the Automatic Stay, (F) Scheduling A Final

         Hearing, and (VI) Granting Related Relief (as each order may be amended or become final in

         accordance with the terms thereof, the “DIP Order”) and the Approved Budget (as defined in

         the DIP Order); and to the extent there is any inconsistency between the terms of such DIP Order

         and any action taken or proposed to be taken hereunder, the terms of such DIP Order and the

         Approved Budget shall control.

                16.     The Debtors are authorized to take any and all actions necessary to effectuate the

         relief granted herein.

                17.     Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and

         conditions of this Final Order shall be effective and enforceable immediately upon its entry.




27881786.2

                                                          6
                       Case 21-10474-MFW          Doc 155      Filed 03/29/21    Page 7 of 7




                18.     This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Final Order.




         Dated: March 29th, 2021                              MARY F. WALRATH
         Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE
27881786.2

                                                          7
